                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF ARKANSAS
                             NORTHERN DIVISION

 DAVID P. MOORE, SR.                                                      PLAINTIFF

 v.                          Case No.: 3:20-cv-00250-LPR

 STEVE FRANKS and
 BRENT COX                                                             DEFENDANTS

                                     JUDGMENT

      Pursuant to the Order that was entered on May 25, 2021, it is CONSIDERED, ORDERED,

and ADJUDGED that this case is DISMISSED with prejudice.


      IT IS SO ADJUDGED this 29th day of June 2021.


                                               ________________________________
                                               LEE P. RUDOFSKY
                                               UNITED STATES DISTRICT JUDGE
